Citation Nr: 0942460	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  08-13 216A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center 
(Tennessee Valley Healthcare System) 
in Murfreesboro, Tennessee


THE ISSUE

Entitlement to reimbursement or payment for the cost of 
private medical services provided to the service member at 
Centennial Medical Center, for the period extending from May 
17, 2006, to May [redacted], 2006.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The service member had active military service in the US Army 
from March 1962 to October 1972.  The service member passed 
away on May [redacted], 2006; the appellant is the service member's 
daughter who has been named executrix of the estate.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a letter decision issued in October 
2007 by the Department of Veterans Affairs (VA), Tennessee 
Valley Healthcare System (VA Medical Center), in 
Murfreesboro, Tennessee.  Subsequent to her appeal, the 
appellant proffered testimony before the undersigned Acting 
Veterans Law Judge (AVLJ) via a videoconference hearing in 
June 2009.  A transcript of that hearing was prepared and has 
been included in the claims folder for review.  


FINDINGS OF FACT

1.  The appellant is seeking VA payment of the cost of the 
service member's private medical treatment provided at 
Centennial Medical Center, in Nashville, Tennessee, for the 
period extending from May 17, 2006, to May [redacted], 2006.  

2.  The service member died on May [redacted], 2006.  Prior to his 
death, he had been in receipt of a 100 percent disability 
evaluation for malignant neoplasms of the 
prostate/genitourinary tract.

3.  The service member sought emergent treatment at the 
Centennial Medical Center for symptoms and manifestations 
produced by the treatment he received for his metastatic 
prostate carcinoma.  

4.  The private medical treatment was for, or adjunct to, a 
service-connected disability; federal facilities were not 
available due to the emergency nature of the treatment being 
provided, and the care was rendered immediately because 
nonimmediate care would have been hazardous to the life and 
health of the service member.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses, pursuant to 38 U.S.C.A. § 1728, incurred 
the period extending from May 17, 2005, to May [redacted], 2005, have 
been met.  38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board grants the benefit sought on 
appeal.  As such, no discussion of VA's duty to notify and 
assist is necessary.

As noted above, the appellant is the service member's 
daughter.  She has been named an executrix of the service 
member's estate and has come before the VA asking that the 
private medical treatment her father received at the 
Centennial Medical Center be paid for by the VA.  The dates 
in question are May 17, 2006, to May [redacted], 2006.

The record reflects that at the time of his death, the 
service member was in receipt of VA compensation and pension 
benefits.  He had been assigned a 100 percent disability 
evaluation for malignant neoplasms of the 
prostate/genitourinary.  Service connection had also been 
granted for diabetes mellitus (20 percent), impaired hearing 
(10 percent), and deformity of the penis (0 percent).  The 
grants for service connection for cancer of the prostate and 
type II diabetes mellitus were based, in part, on the service 
member's honorable service in the Republic of Vietnam where 
he was exposed to chemical dioxins.  

In conjunction with the appellant's claim, the medical 
records for the service member have been obtained from the 
Centennial Medical Center.  These treatment records reveal 
that the service member's prostate cancer had metastasized 
and spread to the brain.  Through the Centennial Medical 
Center, he was receiving whole-brain radiation and had been 
scheduled to begin new treatment on a clinical trial.  There 
is no indication in the record that any of this treatment was 
available through the VA Medical Center located in 
Murfreesboro.  

As a part of the treatment, the appellant had been into the 
treatment office at the Centennial Medical Center on May 
14th, 15th, and 16th for spot-checks because he was dehydrated 
and his condition was not improving.  On May 17th, after 
experiencing swelling in the legs, pain throughout his body, 
nausea, and vomiting, the service member was brought to the 
hospital for a check-up by his wife, son, and daughter.  The 
service member's blood pressure was measured to be 79/65, he 
was nonresponsive to questions, his coloring was very poor, 
and he appeared to be extremely dehydrated.  He was admitted 
to hospital for hydration and intravenous pain control.  Both 
treatments were done in response to the symptoms and 
manifestations produced by the service member's metastasized 
prostate cancer.  

The service member then received treatment at Centennial on 
May 17th and May 18th.  He was released for hospice care on 
May [redacted], 2006.  After he was released from hospital and being 
transported for care, he succumbed to his disease.  Following 
his release from Centennial Medical Center, the Medical 
Center billed the VA for the treatment the service member 
received from May 17th to May [redacted], of 2006.  The billing was 
received on August 27, 2007.  The VA Medical Center (VAMC), 
known as the Tennessee Valley Healthcare System, subsequently 
denied the appellant's request for reimbursement and she has 
appealed to the Board.  

Per the appellant, it was admitted that she did not contact 
the VA prior to going to Centennial Medical Center for 
treatment or admission.  Moreover, there is no indication 
that the appellant contacted the VA within 72 hours of the 
service member's emergency room care.  It was not until the 
VA received the billing from Centennial Medical Center that 
the VA was made aware of the service member's presence on May 
17th through May [redacted]at Centennial Medical Center.  The 
appellant has argued that her father could not be transported 
to the VA facility, one hour away in Murfreesboro, because 
her father was in a life and death situation.  She has 
asserted that the medical care providers were only interested 
in stabilizing the service member and had informed the 
appellant that any movement of her father (to another 
facility) could not only be life threatening but could 
shorten the service member's life expectancy.  

A review of the record reveals that the Tennessee Valley 
Healthcare System has denied the claim for payment of the 
medical expenses.  In denying the appellant's claim, the VAMC 
has stated that "a prudent layperson would not have 
reasonably viewed the visit as an emergency or thought that a 
delay in seeking immediate attention would have been 
hazardous to life or health" and "VA facilities were 
feasibly available to provide the care."  As such, the 
appellant was not eligible for reimbursement of medical 
expenses.  The appellant has appealed this decision.  

In this instance, the appellant, along with her 
representative, has been very specific under which provisions 
involving medical reimbursements she is seeking compensation.  
More specifically, she has asked for reimbursement pursuant 
to 38 U.S.C.A § 1728 (West 2002).  Such reimbursement is 
available only where -

(1)  such care or services were rendered 
in a medical emergency of such nature 
that delay would have been hazardous to 
life or health; 

(2)  such care or services were rendered 
to a service member in need thereof (A) 
for an adjudicated service-connected 
disability, (B) for a non-service-
connected disability associated with and 
held to be aggravating a service-
connected disability, (C) for any 
disability of an appellant who has a 
total disability permanent in nature from 
a service-connected disability, or (D) 
for any illness, injury, or dental 
condition in the case of an appellant who 
(i) is a participant in a vocational 
rehabilitation program (as defined in 
section 3101(9) of this title), and (ii) 
is medically determined to have been in 
need of care or treatment . . . .; and 
(iii) [VA] or other Federal facilities 
were not feasibly available, and an 
attempt to use them beforehand would not 
have been reasonable, sound, wise, or 
practical.

38 U.S.C.A. § 1728(a) (West 2002); 38 C.F.R. § 17.120 (2009).

The United States Court of Appeals for Veterans Claims 
(Court) has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
quotation, "all three statutory requirements would have to 
be met before reimbursement could be authorized."  Malone, 
10 Vet. App. at 542, citing Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993).

At the time of this treatment, the service member was in 
receipt of a 100 percent disability rating for prostate 
cancer that had metastasized.  The treatment he received was 
in response to his reaction to chemotherapy and radiation 
treatment given to him as a result of his prostate cancer 
metastasizing to the brain.  

The Board further finds the evidence of record to be in 
equipoise as to whether the treatment received from the 
Centennial Medical Center from May 17th to May [redacted], of 2006, 
was rendered for a medical emergency.  In support of the 
claim, the appellant testified that her father was in severe 
pain and suffering from dehydration.  She believed that her 
father needed treatment immediately and that she could not 
transport her father to the nearest VA facility one hour 
away.  He needed immediate care and she did not want to see 
her father die while she transported him, or had him 
evacuated to, the VA facility.  

The medical evidence of record notes that when the service 
member presented himself to Centennial Medical Center 
personnel on May 17th, his blood pressure was unusually low, 
his coloring and pallor were nonhealthy looking, and he was 
nonresponsive to questions asked by the medical personnel.  
The medical records further indicate that during the initial 
visit, the examiners concluded that the service member's 
overall health was rapidly and precipitously deteriorating, 
and that palliative/hospice care would be the next course of 
treatment.  Under these circumstances, the Board finds the 
evidence in equipoise as to whether this treatment was 
rendered in a medical emergency, and therefore, resolving all 
reasonable doubt in favor of the service member, the 
treatment received from Centennial Medical Center for the 
period extending from May 17th, to May [redacted], of 2006, is shown 
to have been rendered for a medical emergency and 
stabilization.  Cf Swinney v. Shinseki, No. 08-0531, ___ WL 
___ (Vet. App. Oct. 7, 2009).

Finally, the Board finds that a federal facility was not 
shown to be feasibly available to the service member for the 
period in question.  The record indicates that the service 
member was physically present at Centennial Medical Center 
when it was determined that a medical emergency was occurring 
and he needed immediate treatment and care.  Time was of the 
essence, per the appellant's statements at the hearing before 
the Board.  She further stated that if she had transported 
her father to the VA Medical Center in Murfreesboro, a 
distance of at least 38 miles and approximately 45 minutes to 
one hour away, her father's health would have been seriously 
compromised.  Under these circumstances, and once again 
resolving all reasonable doubt in favor of the appellant, the 
Board finds that the federal facilities were not feasibly 
available for the service member.  

The Board therefore finds that the evidence as a whole 
supports reimbursement or payment for the unauthorized 
private medical care that the service member received at 
Centennial Medical Center for the period from May 17, 2006, 
to May [redacted], 2006, under the provisions of 38 U.S.C.A. § 
1728(a) (West 2002).  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2008); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The appeal is therefore granted.


ORDER

Entitlement to reimbursement or payment for the cost of 
private medical services provided to the service member at 
Centennial Medical Center, in Nashville, Tennessee, for the 
period extending from May 17, 2006, to May [redacted], 2006, is 
granted.  



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


